Moore, J.
The complainant is a carpenter and filed a bill in chancery to enforce a lien for work done by him upon a building erected by defendant. After establishing his lien, his solicitor showed to the court the following items of costs incurred in establishing it:
Lien fee..... $0 75
Lis pendens .. 75
Entry fee____ 5 00
Witness fees . 3 30
Stenographer 4 00
Decree -...... 7 00
$20 80
A decree was rendered for the amount of complainant’s lien but allowing him, against his protest, but $5 as costs.
The case is brought here by appeal. It is the claim of complainant that he should have been allowed his actual disbursements and a reasonable solicitor’s fee. Sections 10721,10730, and 10736, 3 Comp. Laws, contain provisions which apply to this proceeding. The complainant was compelled to resort to the court to obtain his relief. He established his right to a decree. We think he should have been allowed his actual disbursements and a reasonable amount for his solicitor, which amount, in view of the small amount involved here and the comparatively small amount of work required of the solicitor, we fix at the sum of $40 for both courts.
A decree may be prepared in accordance with this opinion.
Grant, C. J., and Blair, Carpenter, and McAlvay, JJ., concurred.